Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON FINAL ACTION

Election/Restrictions
Applicant’s election of Group 3 (claims 7-9 and 11-15) in the reply filed on 2/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3, and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made in the reply filed on 2/3/21. 
3.	Claims 2, 5, 6, and 10 are canceled. Currently claims 7-9 and 11-15 are under consideration. 
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
5.	The information disclosure statement filed 8/31/18 has been considered as to the merits before First Action.
Priority
6. 	This application makes reference to or appears to claim subject matter disclosed in 371 of PCT/EP2017/056150 filed 3/15/17 and European Application No.16305276.4, filed 3/15/16. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121,365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121,365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
7. 	The instant specification does not includes a reference to the prior applications. Please correct.

Specification
8.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Please see page 5 line 27. 

9. 	The use of the terms TWEEN (i.e. page 29 line 14, page 33 line 25) and TRITON (i.e. page 33 line 24), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Abstract
10. 	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b). An abstract on a separate sheet is required.

Claim Objections
11. 	Claims 7-9 and 11-15 are objected to because of the following informalities: The claims utilizes the acronyms such as βig-h3 and CD8+; without first defining what it represents in the independent claim. Although the acronyms may have art recognized meaning it is suggested that they are defined to eliminate uncertainty. The claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. For example, “βig-h3” or (βig-h3) is also known as “Transforming growth factor P-induced protein” or “TGFBIp” or “TGFBi”. See disclosure page 4 lines 32-33. Appropriate correction is required.
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I.	Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hingorani (WO 2014/113406 A1 – IDS filed 8/31/18).
	Hingorani et al. disclose compositions and methods for treating or reducing pancreatic cancer.  In the method, compounds capable of inhibiting the expression/activity of RUNX3 are administer to a patient. Hingorani et al. further teach that the RUNX3 inhibitors may be used in combination with other inhibitors for Tgfbi (i.e. βig-h3). See abstract, page 3, and page 4.  The inhibitors are taught to be administered in therapeutically effective amounts. Pharmaceutical compositions are disclosed on page 29 line 18 – page 33 line 9. 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


II.	Claims 8-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hingorani (WO 2014/113406 A1 – IDS filed 8/31/18) in view of Turtoi et al. (Journal of Proteome Research, 2011, Vol.10, pages 4302-4313) and further in view of Castronovo et al. (WO 2012/0799977 A1).
	Please see Hingorani et al. as set forth above. Hingorani et al. differ from the instant invention in not specifically indicating that the βig-h3 (Tgifbi, TGFBI, Keratoepithelin) anatagonist inhibits the inhibition of CD8+ T cell activation. 
However, Turtoi et al. and Castronovo et al. disclose in vivo methods that utilize βig-h3 inhibitors to treat human PDAC.  Turtoi et al. teach that TGFBI is overexpressed in pancreas ductal adenocarcinoma. The expression of TGFBI was reported to be increased at the mRNA level in pancreatic cancers and the overexpression of the protein was found in other human cancers such as colorectal, glial, and clear cell renal tumors. The immunohistochemistry results confirmed on a larger series of specimens the increased expression of TG FBI in the ECM of the pancreas carcinoma. The analysis also showed that there was no difference between normal and pancreatitis patients with respect to the expression of TGFBI. This result indicates the possibility that the overexpression of this protein is more specific to cancer. See page 4311 – Dicussion.
Castronovo et al. disclose ligands to βig-h3 (TGFBI) for use in the therapeutic and/or prophylactic treatment of a pancreatic cancer. See abstract and figure 8. An exemplary method of therapeutic and/or prophylactic treatment of a human or animal disease comprises administering a therapeutically or prophylactically effective amount of a ligand, preferably a high affinity ligand, directed to a biomarker according 
Although the references do not recite the inhibition of CD8+ T cell, they employ the same βig-h3 anatagonist(s) required by the claims (i.e. anti-βigh3 antibodies and/or ligand (aptamers), it necessarily flows that the use of the βig-h3 anatagonist(s) would inhibit CD8+ T cells.  Accordingly, absent evidence to the contrary the inhibition of CD8+ T cells is an obvious result produced by the ligands taught in the prior art references of Turtoi et al. and Castronovo et al.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to employ ligands that inhibit CD8+ T cells as taught by Turtoi et al. and Castronovo et al. in the in vivo methods treating PDAC exemplified by Hingorani because Turtoi et al. and Castronovo et al. taught that the ligands were useful in treating pancreatic cancer thereby inhibiting CD8+ T cell proliferation.   
One skilled in the art would have been motivated to employ the lignads taught by Turtoi et al. and Castronovo et al. as a means to cure cancer. 

13.	For reasons aforementioned, no claims are allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner can normally be reached on Monday-Friday from 9am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
5/8/21

/LISA V COOK/Primary Examiner, Art Unit 1642